                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

LEVITICUS JOHENKINS EL                               )
                Plaintiff,                           )
v.                                                   )       JUDGMENT
                                                     )       No. 7:19-CV-147-FL
STATE OF NORTH CAROLINA,                             )
CUMBERLAND COUNTY, and BILLY WEST,                   )
District Attorney                                    )
                  Defendants.                        )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
August 29, 2019, and for the reasons set forth more specifically therein, this case is dismissed for
failure to correct deficiencies and respond to deficiency order entered 8/8/19.

This Judgment Filed and Entered on August 29, 2019, and Copies To:
Leviticus Johenkins EL (via US mail) P O Box 668, Maxton, NC 28364

August 29, 2019                       PETER A. MOORE, JR. CLERK
                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
